DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. 2019/0043833; hereinafter Kwon) in view of Yamamoto (U.S. 9901586) and further in view of Ramirez et al. (U.S. 2018/0327832; hereinafter Ramirez).
Regarding claim 1, Kwon discloses a semiconductor package comprising:

an encapsulant layer 300 (fig. 1) disposed to cover side surfaces of the intermediate dies 200 as well as a surface of the the edge regions (see labeled fig. 1) of the base die 100 (fig. 1);
wherein an adhesion enhancement layer (see labeled fig. 1) is deposited on the surface of the edge regions (see labeled fig. 1) of the base die 100 (fig. 1), and the surface of the edge regions (see labeled fig. 1) of the base die 100 is lower than the covered surface (see labeled fig. 1) of the base die 100 (fig. 1).

    PNG
    media_image1.png
    671
    975
    media_image1.png
    Greyscale



However, Yamamoto discloses a device comprising: an encapsulant layer comprises hydrophilic material or hydrophobic material (claim 17).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kwon by having the encapsulant layer comprising hydrophilic material or hydrophobic material, as taught by Yamamoto, in order to provide a suitable encapsulation material for the encapsulant layer of the package and improve insulating property of the package module.
Furthermore, Ramirez disclose a device comprising: an adhesion enhancement layer comprises hydrophilic material or hydrophobic material (¶0091).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kwon and Yamamoto by having the adhesion enhancement layer comprises the hydrophilic material or hydrophobic material, as taught by Ramirez, in order to provide a suitable adhesion material of the package.
Regarding claim 2, Kwon discloses that wherein the adhesion enhancement layer has one or more gaps (fig. 2) at least partially filled by the encapsulant layer 300 (figs. 1-2).
Regarding claim 4, Yamamoto discloses that wherein the hydrophilic material is silicon dioxide (claim 17). 
Regarding claim 8, Kwon discloses that wherein the side surfaces of the base die 100 (fig. 1) are vertically aligned with outer side surfaces of the encapsulant layer 300, respectively (fig. 1).
Regarding claim 9, Kwon discloses that wherein the base die 100 (fig. 1) and the intermediate dies 200 form a high bandwidth memory (HBM) device (fig. 1, ¶0033).
.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. 2019/0043833; hereinafter Kwon) and Yamamoto (U.S. 9901586) in view of Ramirez et al. (U.S. 2018/0327832; hereinafter Ramirez) as applied to claims 1-2, 4, 8-10 above, and further in view of Nagao et al.  (U.S. 2007/0181855; hereinafter Nagao).
Regarding claim 6, Kwon and Yamamoto as modified by Ramirez substantially discloses all the limitation as claimed above except for the hydrophobic material is selectively formed on different portions of the adhesion enhancement layer.
However, Nagao discloses that wherein the hydrophobic material (e.g. carbon based conductive filler, ¶0004) is selectively formed on different portions of the adhesion enhancement layer (e.g. conductive resin composition in fig. 1).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kwon, Yamamoto and Ramirez by having the hydrophobic material is selectively formed on different portions of the adhesion enhancement layer, as taught by Nagao, in order to increase the device functionality for the device structure.
Regarding claim 7, Nagao discloses that the adhesion enhancement layer (e.g. a conductive resin composition in fig. 1) comprises a hydrophobic material (e.g. carbon-based conductive filler, ¶0004) and wherein the hydrophobic material is a carbon-based material (¶0004).

Claims 11-12, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (U.S. 2017/0005072; hereinafter Wei) and Kwon et al. (U.S. 2019/0043833; hereinafter Kwon) in view of Yamamoto (U.S. 9901586) and further in view of Ramirez et al. (U.S. 2018/0327832; hereinafter Ramirez).
Regarding claim 11, Wei discloses a semiconductor package comprising:
a first semiconductor package 20 (fig. 5) comprising a plurality of intermediate dies 202A-202G (fig. 5) stacked on a covered surface of a base die 200, wherein edge regions (see labeled fig. 1A above) of the base die 200 are exposed, and a first encapsulant layer 210 (fig. 5) disposed to cover side surfaces of the intermediate dies as well as a surface of the edge regions of the base die 200, an interconnect layer 180 (fig. 5) wherein the first semiconductor package 20 is mounted thereon (fig. 5);
a semiconductor device  100 (fig. 5, ¶0015) disposed on the interconnect layer 180 and beside the first semiconductor package 20 (fig. 5); and
a second encapsulant layer 110 (fig. 5) covering the first semiconductor package 210 and the semiconductor device 100 (fig. 5).

    PNG
    media_image2.png
    639
    975
    media_image2.png
    Greyscale


	However, Kwon discloses a semiconductor package comprising: an adhesion enhancement layer (see labeled fig. 1) is deposited on the surface of the edge regions of the base die 100 (fig. 1), and the surface (see labeled fig. 1) of the edge regions 100E (fig. 1) of the base die 100 is coplanar with the covered surface of the base die 100 (fig. 1).

    PNG
    media_image3.png
    624
    975
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Wei by having the adhesion enhancement layer is deposited on the surface of the edge region of the base die, and the surface of the edge region of the 
Yamamoto discloses a device comprising: an encapsulant layer comprises hydrophilic material or hydrophobic material (claim 17).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Wei and Kwon by having the encapsulant layer comprising hydrophilic material or hydrophobic material, as taught by Yamamoto, in order to provide a suitable encapsulation material for the encapsulant layer of the package and improve insulating property of the package module.
Furthermore, Ramirez disclose a device comprising: an adhesion enhancement layer comprises hydrophilic material or hydrophobic material (¶0091).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Wei, Kwon and Yamamoto by having the adhesion enhancement layer comprises the hydrophilic material or hydrophobic material, as taught by Ramirez, in order to provide a suitable adhesion material of the package.
Regarding claim 12, Kwon discloses that wherein the adhesion enhancement layer has one or more gaps (fig. 2) at least partially filled by the first encapsulant layer 300 (figs. 1-2).
Regarding claim 14, Yamamoto discloses that wherein the hydrophilic material is silicon dioxide (claim 17).
Regarding claim 18, Wei discloses that wherein the side surfaces of the base die 200 (fig. 5) are vertically aligned with outer side surfaces of the first encapsulant layer 210, respectively (fig. 5).  Kwon discloses that wherein the side surfaces of the base die 100 (fig. 1) are vertically aligned with outer side surfaces of the encapsulant layer 300, respectively (fig. 1).

Regarding claim 20, Wei discloses that wherein the base die 200 and the intermediate dies 202A-202G are electrically connected to each other by through silicon vias (TSVs) 282 (fig. 5).  Kwon discloses that wherein the base die 100 (fig. 1) and the intermediate dies 200 are electrically connected to each other by through silicon vias (TSVs) (¶0033 and claim 10).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (U.S. 2017/0005072; hereinafter Wei), Kwon et al. (U.S. 2019/0043833; hereinafter Kwon) and Yamamoto (U.S. 9901586) in view of Ramirez et al. (U.S. 2018/0327832; hereinafter Ramirez) as applied to claims 11-12, 14, 18-20 above, and further in view of Nagao et al.  (U.S. 2007/0181855; hereinafter Nagao).
Regarding claim 16, Wei, Kwon and Yamamoto as modified by Ramirez substantially discloses all the limitation as claimed above except for the hydrophobic material is selectively formed on different portions of the adhesion enhancement layer.
However, Nagao discloses that wherein the hydrophobic material (e.g. carbon based conductive filler, ¶0004) is selectively formed on different portions of the adhesion enhancement layer (e.g. conductive resin composition in fig. 1).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Wei, Kwon, Yamamoto and Ramirez by having the hydrophobic material is selectively formed on different portions of the adhesion enhancement layer, as taught by Nagao, in order to increase the device functionality for the device structure.
.

Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 7/13/2021, with respect to the rejection(s) of claim(s) 1-2 and 8-10 under Kwon et al., with respect to the rejection of claims 3-4 under Kwon in view of Abbott, with respect to the rejection of claims 5-7 under Kwon in view of Nagao, with respect to the rejection of claims 11-12 and 18-20 under Wei et al. in view of Kwon et al., with respect to the rejection of claims 13-14 under Wei et al. in view of Kwon et al. and further in view of Abbott, with respect to the rejection of claims 15-17 under Wei et al. in view of Kwon et al. and further in view of Nagao et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamamoto (U.S. 9901586) as modified by Ramirez et al. (U.S. 2018/0327832).  Please see the new grounds of rejection above for currently amended claims 1-2, 4, 6-12, 14 and 16-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/
Examiner, Art Unit 2894       

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894